Case 1:18-cr-00258-BLW Document 663-1 Filed 10/29/20 Page1of1

DECLARATION OF
LEAH CARAS

I, Leah Caras, declare as follows:

l. I am a Brand Protection Manager for Apple Inc., (“Apple”). I make the
statements in this Declaration based on personal knowledge and on information provided to
me in the regular course of business.

2. In my capacity as Brand Protection Manager at Apple, I have personal
knowledge as to how to distinguish counterfeit Apple products and components from genuine
Apple products and components. I make the statements in this declaration based on personal
knowledge and on information provided to me in the regular course of business.

5. Apple is the owner of numerous U.S. trademark registrations, including, but
not limited to, Registration No. 3,928,818 (“Apple” word mark) (hereinafter the “Apple
Mark”). (A copy of the registration is attached at Exhibit A).

4, The Apple Mark is in full force and effect and has not been abandoned. Apple
intends to preserve and maintain its rights with respect to the Apple Mark.

5 On April 24, 2018, I received one white iPhone Sc in its packaging, along
with the standard accessories (Lightning Cable and 5W USB adapter) and a separate
Lightning Cable from Special Agent Kristina Denning of Homeland Security in Boise, Idaho.

6. I have thoroughly examined the iPhone and all of the accessories and find
them all to be counterfeit for at least the following reasons:

A. The serial number on the iPhone is invalid ;

B. The serial number on the 5W USB adapter is invalid;

C. The serial numbers on both Lightning Cables are invalid;

D. The Apple Logo on the case of the EarPods is the incorrect shape and the Earpods
are missing markings found on genuine Apple EarPods.

This Declaration was executed on May 2, 2018, and is signed under penalty of
perjury.

(oli Grass

Leah Caras
Brand Protection Manager
Apple Inc.

REPORTS_HSI-011315
UNDER PROTECTIVE ORDER - DO NOT DISCLOSE
